 In the Matter ofTHEDIIPLAN.CORPORATION,EmPLoYERandTEXTILE`YORKERSUNION Or AMERICA, C. I.0.,PETITIONERCase No. 5W-R-90.Decided March 3, 1948Mr. W. S. I3la7feney,of Charlotte, N. C., for the Employer.Mr. J. H. Fullerton,of Charlotte, N. C., for the Petitioner.DECISIONANDDIRECTION OF ELECTION'Upon a petition duly filed, hearing in this case was held at Charlotte,North Carolina, on July 23, 1947, before Charles B. Slaughter, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the Em-ployer moved that the petition be dismissed on the grounds that certainof its employees had expressed a desire to management that they didnot now wish to be represented by the Petitioner and that it expectedthat the size of the unit would be more than doubled within approxi-mately 6 months due to proposed expansion of its facilities.Forreasons discussed in Section V,infra,the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERThe Duplan Corporation is a Delaware corporation which owns andoperates various yarn and cloth manufacturing establishments inPennsylvania, North Carolina, Virginia, and Canada.We are con-cerned in this proceeding only with the Employer's plant located atLincohiton, North Caroluia.During the past year, the Employer pur-chased for this plant cotton and rayon valued in excess of $50,000,of which more than 75 percent was received at the Lincolnton plantfrom points outside the State of North Carolina.During the sameperiod, the Employer manufactured yarns valued in excess of $75,000,of which more than 75 percent was shipped to points outside the State.'Pursuant to Section 3 (b) of the National Labor Relations Act, the Board has dele-gated its powers in connection with this case to a three-man panel consisting of the under-signed Board members [Chairman Herzog and Members Reynolds and Murdock]76 N L R. B, No. 85.545 546DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliatedwith the Congressof Industrial Organizations claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Employer and the Petitioner are in agreement that the appro-priate unit should consist of all the Employer's production and main-tenance employees, excluding office and clerical employees and super-visors.However, the Petitioner would include three plant guards,whereas the Employer would exclude them. The record reveals thatalthough the Employer's guards are neither uniformed nor deputized,they are armed.Their principal function is the protection of theEmployer's premises. In accordance with the provisions of Section9 (b) (3) of the Act, as amended, we shall exclude the guards fromthe unit.'We find that all the Employer's production and maintenance eui-ployees, excluding guards, office and clerical employees, and super-visors, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESIn support of its motion to dismiss the 'petition, the Employeraverred at the hearing that by January 1, 1948, its plant facilitieswould be expanded so that the size of the unit found appropriatein Section IV,supra,would be increased to about 300 employees.The record reveals that prior to May 3, 1947, the Employer con-ducted a spinning operation.After that date, however, full pro-duction was discontinued for the purpose of overhauling the spinningplant, and adding new equipment for a weaving operation. Between2SeeMatterof 0 V Hill &Company,Inc,76 N L R B 158. THE DUPLAN CORPORATION547May 3, 1947, and June 9, 1947, the Employer was in partial pro-duction, in that cotton which was oil machines at the date of theshut-down was periodically rolled on spools.On May 3, 1947, theEmployer employed approximately 131 workers, of whom approxi-mately 55 were utilized during the period of partial operations.The Employer proposes to rehire all of its workers employed priorto its shut-down; it continues to carry insurance for them and con-siders them its employees.Virtually all of these employees live ina small community near the Employer's plant.The circumstance that, as of the date of the hearing in July 1947.the Employer expected that its normal complement would be some-what more than doubled in about 6 months might have warrantedpostponement of an election for a reasonable period until the con-templated expansion had either taken place or failed to materialize.'However, more than 6 months have now elapsed since the hearing inthis case.We are of the opinion that there should be no furtherdelay in according the employees presently employed an opportunityto select a bargaining representativeDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Duplan Corporation, Lincoln-ton, North Carolina, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, and subject to Sections 203.61 and203.62 of the National Labor Relations Board Rules and Regulations--Series 5, among the employees in the unit found appropriate in See-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who(lid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave sin ce quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Textile Workers Unionof America, C. I. 0., for the purposes of collective bargaining.3The Employer originally estimated that resumption of its spinning operations wouldtake place on October 1. 1947.This date was subsequently revised to Novembei 1, 1947,due to unforeseen difficulties in oveahauling the spinning machinery4We also find the Employer's second ground for dismissal to be without meritA peti-tion for revocation of designation which the Employer alleges was signed by its employeeswas not produced at the hearing. In any event, we are of the opinion that the questionConcerning representation should be resolved by a Board-conducted election781902-48-vol 76-36